IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-59,615-15


                       EX PARTE DEWAYNE LEE WALDRUP, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR29462-B IN THE 75TH DISTRICT COURT
                             FROM LIBERTY COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of evading arrest or detention with a motor vehicle and sentenced

to 10 years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         According to Montgomery County online records, Applicant was arrested while on parole

release for misdemeanor burglary of a vehicle, second-degree felony drug possession, and state-jail

felony fraud. Due to the arrest, the Texas Department of Criminal Justice Parole Division issued a

pre-revocation (aka “blue”) warrant. Applicant asserts that a parole warrant was executed on

October 29, 2019, and the Board voted to proceed to a revocation hearing in November 2019, but
                                                                                                    2

Applicant still has not received a final revocation hearing.

       Applicant alleges that the Board of Pardons and Paroles’ and the Parole Division’s denial of

a final parole revocation hearing within a reasonable time violates Due Process. Morrissey v.

Brewer, 408 U.S. 471 (1972) (holding that a parolee is entitled to due process in parole revocation).

Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Cordova, 235 S.W.3d

735, 736 (Tex. Crim. App. 2007); Ex parte Evans, 964 S.W.2d 643, 647 (Tex. Crim. App. 1998).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Board of Pardons

and Paroles’ Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. The trial court shall also state whether Applicant is in custody on a revocation

allegation that he committed an offense. TEX . GOV ’T CODE § 508.282(a)(1). Additionally, the court

shall state whether Applicant is in custody on pending charges.

       In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel's name.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

received preliminary and final hearings within a reasonable time. See Cordova, 235 S.W.3d at 736;

Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

       The trial court shall make findings of fact and conclusions of law within ninety days from
                                                                                                       3

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: April 28, 2021
Do not publish